





 
 
SECOND AMENDED AND RESTATED
HP INC. 2004 STOCK INCENTIVE PLAN
(as amended effective February 28, 2013)


1.           Purposes of the Plan.


The purpose of this Plan is to encourage ownership in the Company by key
personnel whose long-term employment is considered essential to the Company's
continued progress and, thereby, encourage recipients to act in the
shareholders' interest and share in the Company's success and to provide an
opportunity for cash awards to incentivize or reward employees.


2.           Definitions.


As used herein, the following definitions shall apply:
 
(a)           “Administrator” means the Board, any Committees or such delegates
as shall be administering the Plan in accordance with Section 4 of the Plan.


(b)          “Affiliate” means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
ownership interest as determined by the Administrator provided that the entity
is one with respect to which Common Stock will qualify as “service recipient
stock” under Code Section 409A.
 
(c)           “Annual Equity Retainer” shall mean the amount which a
Non-Employee Director will be entitled to receive in the form of equity for
serving as a director in a relevant Director Plan Year, but shall not include
reimbursement for expenses, fees associated with service on any committee of the
Board, any cash compensation (whether or not payable in Shares at the election
of the Non-Employee Director), or fees with respect to any other services to be
provided to HP or the Board, including but not limited to Board leadership
services.


(d)           “Applicable Laws” means the requirements relating to the
administration of stock option plans under U.S. federal and state laws, any
stock exchange or quotation system on which the Company has listed or submitted
for quotation the Common Stock to the extent provided under the terms of the
Company's agreement with such exchange or quotation system and, with respect to
Awards subject to the laws of any foreign jurisdiction where Awards are, or will
be, granted under the Plan, the laws of such jurisdiction.


(e)           “Award” means a Cash Award, Stock Award, Stock Appreciation Right,
or Option granted in accordance with the terms of the Plan.


(f)            “Awardee” means an individual who has been granted an Award under
the Plan.
 
(g)           “Award Agreement” means a Cash Award Agreement, Stock Award
Agreement, SAR Agreement and/or Option Agreement, which may be in written or
electronic format, in such form and with such terms as may be specified by the
Administrator, evidencing the terms and conditions of an individual Award. Each
Award Agreement is subject to the terms and conditions of the Plan. An Award
Agreement may be in the form of either (i) an agreement to be either executed by
both the Awardee and the Company or offered and accepted electronically as the
Administrator shall determine or (ii) certificates, notices or similar
instruments as approved by the Administrator.


(h)           “Board” means the Board of Directors of the Company.


(i)            “Cash Award” means a bonus opportunity awarded under Section 12
pursuant to which a Participant may become entitled to receive an amount based
on the satisfaction of such performance criteria as are specified in the
agreement or other documents evidencing the Award (the “ Cash Award Agreement
”).


(j)            “Change in Control” means any of the following, unless the
Administrator provides otherwise:
 
i.           any merger or consolidation (other than a merger or consolidation
in which 50% of the voting power of the voting securities of the surviving
entity is controlled by the shareholders of the Company immediately prior to the
transaction) in which the Company shall not be the surviving entity (or survives
only as a subsidiary of another entity whose shareholders did not own all or
substantially all of the Common Stock in substantially the same proportions as
immediately prior to such transaction),


ii.          the sale of all or substantially all of the Company's assets to any
other person or entity (other than a wholly-owned subsidiary),


iii.         the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) the outstanding shares of Common
Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act),


iv.        the dissolution or liquidation of the Company, or


v.         a contested election of Directors, as a result of which or in
connection with which the persons who were Directors before such election or
their nominees cease to constitute a majority of the Board.


(k)           “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.


(l)            “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.  The HR and Compensation Committee of
the Board shall be deemed a “Committee” for purposes of the Plan.


(m)          “Common Stock” means the common stock of the Company.
 
(n)           “Company” or “HP” means HP Inc., a Delaware corporation, or its
successor.


(o)           “Conversion Award” has the meaning set forth in
Section 4(b)(xi) of the Plan.


(p)           “Director” means a member of the Board who is not a Non-Employee
Director.


(q)           “Director Option” shall mean any option granted under Section 13
of the Plan.


(r)            “Director Plan Year” shall mean the year beginning the day after
HP’s annual meeting and ending on the day of HP’s next annual meeting, as the
case may be, for any relevant year.


(s)           “Employee” means a regular, active employee of the Company or any
Affiliate, including an Officer and/or Director. The Administrator shall
determine whether or not the chairman of the Board qualifies as an “Employee.”
Within the limitations of Applicable Law, the Administrator shall have the
discretion to determine the effect upon an Award and upon an individual's status
as an Employee in the case of (i) any individual who is classified by the
Company or its Affiliate as leased from or otherwise employed by a third party
or as intermittent or temporary, even if any such classification is changed
retroactively as a result of an audit, litigation or otherwise, (ii) any leave
of absence approved by the Company or an Affiliate, (iii) any transfer between
locations of employment with the Company or an Affiliate or between the Company
and any Affiliate or between any Affiliates, (iv) any change in the Awardee's
status from an employee to a consultant or Director, and (v) at the request of
the Company or an Affiliate an employee becomes employed by any partnership,
joint venture or corporation not meeting the requirements of an Affiliate in
which the Company or an Affiliate is a party.


(t)            “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.


(u)           “Fair Market Value” means, unless the Administrator determines
otherwise, as of any date, the closing sales price for such Common Stock on the
New York Stock Exchange (the “NYSE”) as of such date (or if no sales were
reported on such date, the closing sales price on the last preceding day on
which a sale was made), as reported in such source as the Administrator shall
determine.


(v)           “Full-Value Award” means any Award under the Plan other than a
Cash Award, an Option or a Stock Appreciation Right.  For avoidance of doubt,
Stock Awards settled in cash are not Full-Value Awards.
 
(w)          “Grant Date” means the date upon which an Award is granted to an
Awardee pursuant to this Plan or such later date as specified in advance by the
Administrator.


(x)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.


(y)           “Non-Employee Director” shall mean each member of the Board who is
not an employee of HP or any of its Subsidiaries or Affiliates and who is
eligible only for Awards granted pursuant to Section 13 of the Plan.


(z)           “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.


(aa)         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.


(bb)         “Option” means a right granted under Section 8 to purchase a number
of Shares or Stock Units at such exercise price, at such times, and on such
other terms and conditions as are specified in the agreement or other documents
evidencing the Award (the “ Option Agreement ”). Both Options intended to
qualify as Incentive Stock Options and Nonstatutory Stock Options may be granted
under the Plan.


(cc)         “Participant” means an individual who has been granted an Award or
any person (including any estate) to whom an Award has been assigned or
transferred as permitted hereunder.


(dd)        “Plan” means this Second Amended and Restated HP Inc. 2004 Stock
Incentive Plan.


(ee)         “Qualifying Performance Criteria” shall have the meaning set forth
in Section 13(b) of the Plan.


(ff)          “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.


(gg)        “Stock Appreciation Right” or “SAR” means a right granted under
Section 8 which entitles the recipient to receive an amount equal to the excess
of the Fair Market Value of a Share on the date of exercise of the Stock
Appreciation Right over the exercise price thereof on such terms and conditions
as are specified in the agreement or other documents evidencing the Award (the “
SAR Agreement ”).  The Administrator shall determine whether a Stock
Appreciation Right shall be settled in cash, Shares or a combination of cash and
Shares. Stock Appreciation Rights may be granted in tandem with another Award or
freestanding and unrelated to another Award.
 
(hh)        “Stock Award” means an award or issuance of Shares or Stock Units
made under Section 11 of the Plan, the grant, issuance, retention, vesting
and/or transferability of which is subject during specified periods of time to
such conditions (including continued employment or performance conditions) and
terms as are expressed in the agreement or other documents evidencing the Award
(the “ Stock Award Agreement ”).


(ii)           “Stock Unit” means a bookkeeping entry representing an amount
equivalent to the value of one Share, payable in cash, property or Shares. Stock
Units represent an unfunded and unsecured obligation of the Company, except as
otherwise provided for by the Administrator.


(jj)           “Subsidiary” means any company (other than the Company) in an
unbroken chain of companies beginning with the Company, provided each company in
the unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.


(kk)         “Termination of Employment” shall mean ceasing to be an Employee.
However, for Incentive Stock Option purposes, Termination of Employment will
occur when the Awardee ceases to be an employee (as determined in accordance
with Section 3401(c) of the Code and the regulations promulgated thereunder) of
the Company or one of its Subsidiaries. The Administrator shall determine
whether any corporate transaction, such as a sale or spin-off of a division or
business unit, or a joint venture, shall be deemed to result in a Termination of
Employment.


(ll)           “Total and Permanent Disability” shall have the meaning set forth
in Section 22(e)(3) of the Code.


3.           Stock Subject to the Plan.


(a)           Aggregate Limits.  Subject to the provisions of Section 15 of the
Plan, the aggregate number of Shares subject to Awards granted under the Plan is
417,500,000 Shares, of which 172,500,000 Shares were added in 2013. The Shares
subject to the Plan may be either Shares reacquired by the Company, including
Shares purchased in the open market, or authorized but unissued Shares. Shares
issued in respect of any Full-Value Award granted under the Plan after March 20,
2013 shall be counted against the share limit set forth in the foregoing
sentence as 2.32 for every one Share actually issued in connection with such
Award.  (For example, if 100 Shares are issued with respect to a Stock Unit, 232
shares will be counted against the share limit in connection with that
Award.)  Shares issued in respect of any other Award (not a Full-Value Award)
shall be counted against the share limit as one Share.
 
(b)           Issuance of Shares.  For purposes of Section 3(a), the aggregate
number of Shares issued under the Plan at any time shall equal only the number
of Shares actually issued upon exercise or settlement of an Award.  If any
Shares subject to an Award granted under the Plan are forfeited or such Award is
settled in cash or otherwise terminates without the delivery of such Shares, the
Shares subject to such Award, to the extent of any such forfeiture, settlement
or termination, shall again be available for grant under the
Plan.  Notwithstanding the foregoing, Shares subject to an Award under the Plan
may not again be made available for issuance under the Plan if such Shares are:
(i) Shares delivered to or withheld by the Company to pay the exercise price of
an Option, (ii) Shares delivered to or withheld by the Company to pay the
withholding taxes related to an Award, or (iii) Shares repurchased by the
Company on the open market with the proceeds of an Award paid to the Company by
or on behalf of the Participant.  For the avoidance of doubt, when SARs are
exercised and settled in Shares the full number of Shares exercised will no
longer be available for issuance under the Plan.


(c)           Share Limits.  Subject to the provisions of Section 15 of the
Plan, the aggregate number of Shares subject to Awards granted under this Plan
during any calendar year to any one Awardee shall not exceed 4,000,000, except
that in connection with his or her initial service, an Awardee may be granted
Awards covering up to an additional 4,000,000 Shares. Subject to the provisions
of Section 15 of the Plan, the aggregate number of Shares that may be subject to
all Incentive Stock Options granted under the Plan is 417,500,000 Shares.
Notwithstanding anything to the contrary in the Plan, the limitations set forth
in this Section 3(c) shall be subject to adjustment under Section 15(a) of the
Plan only to the extent that such adjustment will not affect the status of any
Award intended to qualify as “performance based compensation” under Code
Section 162(m) or the ability to grant or the qualification of Incentive Stock
Options under the Plan.


4.           Administration Of The Plan.


(a)           Procedure.


i.           Multiple Administrative Bodies. The Plan shall be administered by
the Board, one or more Committees and/or their delegates.


ii.          Section 162. To the extent that the Administrator determines it to
be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
iii.         Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3 promulgated under the Exchange Act
(“Rule 16b-3”), Awards to Officers and Directors shall be made by the entire
Board or a Committee of two or more “non-employee directors” within the meaning
of Rule 16b-3.


iv.        Other Administration. Subject to applicable law, the Board or a
Committee may delegate to an authorized officer or officers of the Company the
power to approve Awards to persons eligible to receive Awards under the Plan who
are not (A) subject to Section 16 of the Exchange Act or (B) at the time of such
approval, “covered employees” under Section 162(m) of the Code.


v.          Delegation of Authority for the Day-to-Day Administration of the
Plan. Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan. Such delegation may be
revoked at any time.


(b)           Powers of the Administrator.  Subject to the provisions of the
Plan and, in the case of a Committee or delegates acting as the Administrator,
subject to the specific duties delegated to such Committee or delegates, the
Administrator shall have the authority, in its discretion:


i.           to select the Awardees to whom Awards are to be granted hereunder;


ii.          to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;


iii.         to determine the type of Award to be granted to the selected
Awardees;


iv.        to approve forms of Award Agreements for use under the Plan;


v.         to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise and/or purchase price, the time or
times when an Award may be exercised or settled (which may or may not be based
on performance criteria), the vesting schedule, any vesting and/or
exercisability acceleration or waiver of forfeiture restrictions, the acceptable
forms of consideration, the term, and any restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine and may be
established at the time an Award is granted or thereafter;


vi.        to suspend the right to exercise Awards during any blackout period
that is necessary or desirable to comply with the requirements of Applicable
Laws and/or to extend the Award exercise period for an equal period of time in a
manner consistent with Applicable Law;
 
vii.       to correct defects and supply omissions in the Plan and any Award
Agreement and to correct administrative errors;


viii.      to construe and interpret the terms of the Plan (including sub-plans
and Plan addenda) and Awards granted pursuant to the Plan;


ix.         to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures and handling
of stock certificates which vary with local requirements and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;


x.          to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans and Plan
addenda;


xi.         to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
amendment is subject to Section 15 of the Plan and may not materially impair any
outstanding Award unless agreed to in writing by the Participant;


xii.        to allow Participants to satisfy withholding tax amounts by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Option or SAR, or vesting or settlement of a Stock Award that number of Shares
having a value not in excess of the amount required to be withheld. The value of
the Shares to be withheld shall be determined in such manner and on such date
that the Administrator shall determine or, in the absence of provision
otherwise, on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may provide;


xiii.       to authorize conversion or substitution under the Plan of any or all
stock options, stock appreciation rights or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger or
acquisition. The Conversion Awards may be Nonstatutory Stock Options or
Incentive Stock Options, as determined by the Administrator, with respect to
options granted by the acquired entity; provided, however, that with respect to
the conversion of stock appreciation rights in the acquired entity, the
Conversion Awards shall be Nonstatutory Stock Options, unless otherwise
determined by the Administrator. Unless otherwise determined by the
Administrator at the time of conversion or substitution, all Conversion Awards
shall have the same terms and conditions as Awards generally granted by the
Company under the Plan;
  
xiv.       to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;


xv.        to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation,
(A) restrictions under an insider trading policy and (B) restrictions as to the
use of a specified brokerage firm for such resales or other transfers;


xvi.       to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and


xvii       to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.


(c)           Effect of Administrator's Decision.  All decisions, determinations
and interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants or other persons
claiming rights under the Plan or any Award. The Administrator shall consider
such factors as it deems relevant, in its sole and absolute discretion, to
making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.


5.           Eligibility.


Awards may be granted to Directors and/or Employees; provided that Non-Employee
Directors are eligible only for awards granted under Section 13 of the Plan.


6.           Term of Plan.


The Plan shall become effective upon its approval by shareholders of the
Company. It shall continue in effect for a term of ten (10) years from the later
of the date the Plan or any amendment to add shares to the Plan is approved by
shareholders of the Company unless terminated earlier under Section 15 of the
Plan.
 
7.           Term of Award.


The term of each Award shall be determined by the Administrator and stated in
the Award Agreement. In the case of an Option or SAR, the term shall be ten
(10) years from the Grant Date or such shorter term as may be provided in the
Award Agreement; provided that the term may be ten and one-half (10 1 / 2 )
years in the case of Options granted to Awardees in certain jurisdictions
outside the United States as determined by the Administrator.


8.           Options and Stock Appreciation Rights.


The Administrator may grant an Option or SAR, or provide for the grant of an
Option or SAR, either from time to time in the discretion of the Administrator
or automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals, the satisfaction of an event
or condition whether or not within the control of the Awardee.


(a)           Option or SAR Agreement.  Each Option or SAR Agreement shall
contain provisions regarding (i) the number of Shares that may be issued upon
exercise of the Option or SAR, (ii) the type of Option, (iii) the exercise price
of the Shares and the means of payment for the Shares, (iv) the term of the
Option or SAR, (v) such terms and conditions on the vesting and/or
exercisability of an Option or SAR as may be determined from time to time by the
Administrator, (vi) restrictions on the transfer of the Option or SAR and
forfeiture provisions and (vii) such further terms and conditions, in each case
not inconsistent with this Plan as may be determined from time to time by the
Administrator.


(b)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option or SAR shall be determined by the
Administrator, subject to the following:


i.           The per Share exercise price of an Option or SAR shall be no less
than 100% of the Fair Market Value per Share on the Grant Date.


ii.          Notwithstanding the foregoing, at the Administrator's discretion,
Conversion Awards may be granted in substitution and/or conversion of options or
stock appreciation rights of an acquired entity, with a per Share exercise price
of less than 100% of the Fair Market Value per Share on the date of such
substitution and/or conversion if such exercise price is based on a formula set
forth in the terms of such options/stock appreciation rights or in the terms of
the agreement providing for such acquisition.


(c)           No Option or SAR Repricings.  Other than in connection with a
change in the Company's capitalization (as described in Section 15(a) of the
Plan), the exercise price of an Option or SAR may not be reduced without
shareholder approval (including canceling previously awarded Options or SARs in
exchange for cash, other Awards, Options or SARs with an exercise price that is
less than the exercise price of the original Option or SAR). 
 
(d)          Vesting Period and Exercise Dates.  Options or SARs granted under
this Plan shall vest and/or be exercisable at such time and in such installments
during the period prior to the expiration of the Option's or SAR’s term as
determined by the Administrator. The Administrator shall have the right to make
the timing of the ability to exercise any Option or SAR granted under this Plan
subject to continued employment, the passage of time and/or such performance
requirements as deemed appropriate by the Administrator. At any time after the
grant of an Option or SAR, the Administrator may reduce or eliminate any
restrictions surrounding any Participant's right to exercise all or part of the
Option or SAR.


(e)           Form of Consideration for Exercising an Option.  The Administrator
shall determine the acceptable form of consideration for exercising an Option,
including the method of payment, either through the terms of the Option
Agreement or at the time of exercise of an Option. Acceptable forms of
consideration may include:


i.           cash;


ii.          check or wire transfer (denominated in U.S. Dollars);


iii.        subject to any conditions or limitations established by the
Administrator, other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;


iv.        subject to any conditions or limitations established by the
Administrator, withholding of Shares deliverable upon exercise, which have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Option shall be exercised;


v.         consideration received by the Company under a broker-assisted sale
and remittance program acceptable to the Administrator;


vi.        such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or


vii.       any combination of the foregoing methods of payment.


9.           Incentive Stock Option Limitations/Terms.


(a)           Eligibility.  Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Subsidiaries may be granted Incentive Stock Options.


(b)          $100,000 Limitation.  Notwithstanding the designation “Incentive
Stock Option” in an Option Agreement, if and to the extent that the aggregate
Fair Market Value of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Awardee during any calendar year
(under all plans of the Company and any of its Subsidiaries) exceeds U.S.
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of this Section 9(b), Incentive Stock Options shall be taken into
account in the order in which they were granted. The Fair Market Value of the
Shares shall be determined as of the Grant Date. 
 
(c)           Effect of Termination of Employment on Incentive Stock
Options.  Generally. Unless otherwise provided for by the Administrator, upon an
Awardee's Termination of Employment, any outstanding Incentive Stock Option
granted to such Awardee, whether vested or unvested, to the extent not
theretofore exercised, shall terminate immediately upon the Awardee's
Termination of Employment.


(d)           Leave of Absence.  For purposes of Incentive Stock Options, no
leave of absence may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company or a Subsidiary is
not so guaranteed, an Awardee's employment with the Company shall be deemed
terminated on the ninety-first (91 st ) day of such leave for Incentive Stock
Option purposes and any Incentive Stock Option granted to the Awardee shall
cease to be treated as an Incentive Stock Option and shall terminate upon the
expiration of the three month period following the date the employment
relationship is deemed terminated.


(e)           Transferability.  The Option Agreement must provide that an
Incentive Stock Option cannot be transferable by the Awardee otherwise than by
will or the laws of descent and distribution, and, during the lifetime of such
Awardee, must not be exercisable by any other person. If the terms of an
Incentive Stock Option are amended to permit transferability, the Option will be
treated for tax purposes as a Nonstatutory Stock Option.


(f)           Other Terms.  Option Agreements evidencing Incentive Stock Options
shall contain such other terms and conditions as may be necessary to qualify, to
the extent determined desirable by the Administrator, with the applicable
provisions of Section 422 of the Code.


10.        Exercise of Option or SAR.


(a)           Procedure for Exercise; Rights as a Shareholder.


i.           Any Option or SAR granted hereunder shall be exercisable according
to the terms of the Plan and at such times and under such conditions as
determined by the Administrator and set forth in the respective Award Agreement.
Unless the Administrator provides otherwise: (A) no Option or SAR may be
exercised during any leave of absence other than an approved personal or medical
leave with an employment guarantee upon return, (B) an Option or SAR shall
continue to vest during any authorized leave of absence and such Option or SAR
may be exercised to the extent vested and exercisable upon the Awardee's return
to active employment status. 
 
ii.          An Option or SAR shall be deemed exercised when the Company
receives (A) written or electronic notice of exercise (in accordance with the
Award Agreement) from the person entitled to exercise the Option or SAR;
(B) full payment for the Shares with respect to which the related Option is
exercised; and (C) with respect to Nonstatutory Stock Options or SARs,
satisfaction of all applicable withholding taxes.


iii.         Shares issued upon exercise of an Option or SAR shall be issued in
the name of the Participant or, if requested by the Participant, in the name of
the Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Shares
subject to an Option or SAR, notwithstanding the exercise of the Option or SAR.


iv.        The Company shall issue (or cause to be issued) such Shares as soon
as administratively practicable after the Option or SAR is exercised. An Option
or SAR may not be exercised for a fraction of a Share.


(b)            Effect of Termination of Employment on Nonstatutory Stock Options
or SARs.  Unless otherwise provided for by the Administrator prior to the
Awardee’s Termination of Employment, upon an Awardee's Termination of
Employment, any outstanding Nonstatutory Stock Option or SAR granted to such
Awardee, whether vested or unvested, to the extent not theretofore exercised,
shall terminate immediately upon the Awardee's Termination of Employment.


11.        Stock Awards.


(a)           Stock Award Agreement.  Each Stock Award Agreement shall contain
provisions regarding (i) the number of Shares subject to such Stock Award or a
formula for determining such number, (ii) the purchase price of the Shares, if
any, and the means of payment for the Shares, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares granted, issued, retainable and/or vested, (iv) such terms and
conditions on the grant, issuance, vesting and/or forfeiture of the Shares as
may be determined from time to time by the Administrator, (v) restrictions on
the transferability of the Stock Award and (vi) such further terms and
conditions in each case not inconsistent with this Plan as may be determined
from time to time by the Administrator.


(b)           Restrictions and Performance Criteria.  The grant, issuance,
retention and/or vesting of each Stock Award may be subject to such performance
criteria and level of achievement versus these criteria as the Administrator
shall determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee.
Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing not later than
the earlier of ninety (90) days after the commencement, or within the first 25%,
of the period of service to which the performance goals relates, provided that
the outcome is substantially uncertain at that time.
  
(c)           Forfeiture.  Unless otherwise provided for by the Administrator
prior to the Awardee’s Termination of Employment, upon the Awardee's Termination
of Employment, the Stock Award and the Shares subject thereto shall be
forfeited, provided that to the extent that the Awardee purchased any Shares,
the Company shall have a right to repurchase the unvested Shares at the original
price paid by the Awardee.


(d)           Rights as a Shareholder.  Unless otherwise provided by the
Administrator, the Participant shall have the rights equivalent to those of a
shareholder and shall be a shareholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant. Unless otherwise
provided by the Administrator, a Participant holding Stock Units shall be
entitled to receive dividend or dividend equivalent rights payable in cash or
Shares subject to the same vesting conditions as the underlying Stock Units.


12.        Cash Awards.


Each Cash Award will confer upon the Awardee the opportunity to earn a future
payment tied to the level of achievement with respect to one or more performance
criteria established for a performance period of not less than one (1) year.


(a)           Cash Award.  Each Cash Award shall contain provisions regarding
(i) the target and maximum amount payable to the Awardee as a Cash Award,
(ii) the performance criteria and level of achievement versus these criteria
which shall determine the amount of such payment, (iii) the period as to which
performance shall be measured for establishing the amount of any payment,
(iv) the timing of any payment earned by virtue of performance, (v) restrictions
on the alienation or transfer of the Cash Award prior to actual payment,
(vi) forfeiture provisions, and (vii) such further terms and conditions, in each
case not inconsistent with the Plan, as may be determined from time to time by
the Administrator. The maximum amount payable as a Cash Award that is settled
for cash may be a multiple of the target amount payable, but the maximum amount
payable in any fiscal year pursuant to that portion of a Cash Award granted
under this Plan to any Awardee that is intended to satisfy the requirements for
“performance based compensation” under Section 162(m) of the Code shall not
exceed U.S. $15,000,000.


(b)           Performance Criteria.  The Administrator shall establish the
performance criteria and level of achievement versus these criteria which shall
determine the target and the minimum and maximum amount payable under a Cash
Award, which criteria may be based on financial performance and /or personal
performance evaluations. The Administrator may specify the percentage of the
target Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of an Cash Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure established by the Administrator based on one or more Qualifying
Performance Criteria selected by the Administrator and specified in writing not
later than the earlier of, 90 days after the commencement, or within the first
25%, of the period of service to which the performance goals relates, provided
that the outcome is substantially uncertain at that time.
  
(c)           Timing and Form of Payment.  The Administrator shall determine the
timing of payment of any Cash Award. The Administrator may provide for or,
subject to such terms and conditions as the Administrator may specify, may
permit an Awardee to elect (in a manner consistent with Section 409A of the
Code) for the payment of any Cash Award to be deferred to a specified date or
event. The Administrator may specify the form of payment of Cash Awards, which
may be cash or other property, or may provide for an Awardee to have the option
for his or her Cash Award, or such portion thereof as the Administrator may
specify, to be paid in whole or in part in cash or other property.


(d)           Termination of Employment.  Unless otherwise provided for by the
Administrator prior to the Awardee’s Termination of Employment, upon the
Awardee's Termination of Employment, any Cash Awards issued hereunder shall be
forfeited,


13.        Non-Employee Director Awards.


(a)           Eligibility.  Each member of the Board who is a Non-Employee
Director and who is providing service to HP as a member of the Board at the
beginning of the Director Plan Year shall be eligible to receive an Annual
Equity Retainer (as defined in Section 2 above) under the Plan. The value of the
Annual Equity Retainer granted to a Non-Employee Director for any Director Plan
Year (which shall be converted into a number of shares subject to a Director RSU
Award (as provided in Section 13(b)(ii)) or Director Option Award (as provided
in Section 13(b)(iii)) shall not exceed $550,000.


Any member of the Board who enters service after the beginning of the Director
Plan Year (as defined in Section 2 above) may be eligible to receive a prorated
Annual Equity Retainer under the Plan as the Board or the Committee determines
in its discretion.


(b)          Terms and Conditions.
 
(i)                Compensation Alternatives. Within (i) 25 days after the
beginning of the Director Plan Year, or (ii) if the Non-Employee Director elects
to participate in the HP Inc. 2005 Executive Deferred Compensation Plan (the
“EDCP”) then in the calendar year preceding the first day of the Director Plan
Year, each Non-Employee Director may elect to receive his Annual Equity Retainer
in the form of restricted stock units (a “Director RSU Award”) and or in the
form of an option to purchase shares of Common Stock (a “Director Option
Award”).  If any Non-Employee Director fails to make such an election, then he
shall be deemed to have elected a Director RSU Award for the value of his Annual
Equity Retainer. Any such election, or any modification or termination of such
an election, shall be filed with HP on a form prescribed by HP for this
purpose.  If a Non-Employee Director does not elect to participate in the EDCP
and does not select his or her means of payment within the prescribed time, then
such Non-Employee Director shall not be permitted to participate in the EDCP for
the applicable Director Plan Year. 
 
(ii)              Director RSU Award.
 
A.           Date of Grant. The Director RSU Award shall be granted
automatically one month after the beginning of each Director Plan Year (or, if
such date is not a business day, on the next succeeding business day) (the
“Director Grant Date”). 
 
B.           Number of Shares Subject to a Director RSU Award. The total number
of shares of Common Stock included in each Director RSU Award shall be
determined by dividing the amount of the Annual Equity Retainer that is to be
paid in RSUs by the Fair Market Value of a share of Common Stock on the Director
Grant Date. It shall be rounded up to the largest number of whole shares.


C.           Vesting Period for Director RSU Award. If the Committee does not
expressly exercise its discretion to change the vesting of the Director RSU
Award for a Director Plan Year, then the vesting of such Director RSU Award
shall be the same as the last Director Plan Year in which the Committee
exercised its discretion to set the vesting terms.  Unless deferred under the
EDCP, Shares subject to Director RSU Awards shall be delivered promptly upon
satisfaction of the vesting conditions, but no later than March 15 of the
calendar year following the calendar year in which the vesting conditions are
satisfied.
 
(iii)           Director Option Award. Subject to Section 13(b)(i) above, each
Non-Employee Director may specify the amount of his Annual Equity Retainer to be
received in the form of a Nonstatutory Stock Option. Each Director Option Award
granted under this Plan shall comply with and be subject to the terms of the
Plan and the following terms and conditions including such additional terms and
conditions as may be determined by the Board or Committee:
 
A.           Date of Grant. The Director Option Award shall be granted
automatically on the Director Grant Date.
 
B.           Number of Shares Subject to Director Option Award. The number of
shares to be subject to any Director Option Award shall be an amount necessary
to make such option equal in value, using a modified Black-Scholes option
valuation model, to that portion of the Annual Equity Retainer that the
Non-Employee Director elected to receive in the form of an option. The value of
the option will be calculated by assuming that the value of an option to
purchase one share of Common Stock equals the product of (i) a fraction
determined by dividing 1 by the Multiplier, as defined below, and (ii) the Fair
Market Value of a share of Common Stock on the Director Grant Date.
 
The number of shares represented by a Director Option Award shall be determined
by multiplying the number of shares determined above by a multiplier determined
using a modified Black-Scholes option valuation method (the “Multiplier”). The
Board or the Committee shall determine the Multiplier prior to the beginning of
the Director Plan Year by considering the following factors: (i) the Fair Market
Value of the Common Stock on the date the Multiplier is determined; (ii) the
average length of time that Company stock options are held by optionees prior to
exercise; (iii) the risk-free rate of return based on the term determined in
(ii) above and U.S. government securities rates; (iv) the annual dividend yield
for the Common Stock; and (v) the volatility of the Common Stock over the
previous ten-year period. The number of shares to be subject to the option shall
be rounded up to the largest number of whole shares determined as follows:


Amount of Annual Equity Retainer to be paid as options
--------------------------------------------------------------------  x
Multiplier  = Number of Shares
      Fair Market Value on the Director Grant Date


    C.            Price of Options. The exercise price of the Director Option
Award will be the Fair Market Value of the Common Stock on the Director Grant
Date.
 
    D.            Period of Director Option Award. The Committee shall have the
discretion to determine the exercisability of Shares subject to the Director
Option Award.  If the Committee does not expressly exercise its discretion to
change the exercisability (including the vesting schedule and/or the term of an
option) of the Director Option Award for a Director Plan Year, then the
exercisability of such options shall be the same as the last Director Plan Year
in which the Committee expressly exercised its discretion to determine the
exercisability of Shares subject to the Director Option Award.
 
(iv)             Termination.  Any Non-Employee Director who terminates service
prior to the end of the Director Plan Year may have his Annual Retainer
prorated, including a forfeiture of options, restricted stock units or cash
payment, if any, as the Board or the Committee determines in its discretion.


14.        Other Provisions Applicable to Awards. 
 
        (a)           Non-Transferability of Awards.  Unless determined
otherwise by the Administrator, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by
beneficiary designation, will or by the laws of descent or distribution. The
Administrator may make an Award transferable to an Awardee's “family member” (as
such term is defined in Section 1(a)(5) of the General Instructions to Form S-8
under the Securities Act of 1933, as amended), to trusts solely for the benefit
of such family members and to partnerships in which such family members and/or
trusts are the only partners. If the Administrator makes an Award transferable,
either at the time of grant or thereafter, such Award shall contain such
additional terms and conditions as the Administrator deems appropriate, and any
transferee shall be deemed to be bound by such terms upon acceptance of such
transfer.
  
        (b)            Qualifying Performance Criteria.   For purposes of this
Plan, the term “Qualifying Performance Criteria” shall mean any one or more of
the following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit,
Affiliate or business segment, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years' results or to a designated comparison group, in each case as specified by
the Committee in the Award: (i) cash flow (including operating cash flow or free
cash flow) or cash conversion cycle; (ii) earnings (including gross margin,
earnings before interest and taxes, earnings before taxes, and net earnings);
(iii) earnings per share; (iv) growth in: earnings or earnings per share, cash
flow, revenue, gross margin, operating expense or operating expense as a
percentage of revenue; (v) stock price; (vi) return on equity or average
shareholder equity; (vii) total shareholder return; (viii) return on capital;
(ix) return on assets or net assets; (x) return on investment; (xi) revenue (on
an absolute basis or adjusted for currency effects); (xii) net profit or net
profit before annual bonus; (xiii) income or net income; (xiv) operating income
or net operating income; (xv) operating profit,  net operating profit or
controllable operating profit; (xvi) operating margin or operating expense or
operating expense as a percentage of revenue; (xvii) return on operating
revenue; (xviii) market share or customer indicators; (xix) contract awards or
backlog; (xx) overhead or other expense reduction; (xxi) growth in shareholder
value relative to the moving average of the S&P 500 Index or a peer group index
or another index; (xxii) credit rating; (xxiii) strategic plan development and
implementation, attainment of research and development milestones or new product
invention or innovation; (xxiv) succession plan development and implementation;
(xxv) improvement in productivity or workforce diversity, (xxvi) attainment of
objective operating goals and employee metrics; and (xxvii) economic value
added. To the extent consistent with Section 162(m) of the Code, the Committee
may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (A) asset write-downs; (B) litigation or claim judgments or
settlements; (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (D) accruals for
reorganization and restructuring programs; and (E) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management's discussion and analysis of financial condition and
results of operations appearing in the Company's annual report to shareholders
for the applicable year.


(c)           Certification.  Prior to the payment of any compensation under an
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, the Committee shall certify the extent to which any
Qualifying Performance Criteria and any other material terms under such Award
have been satisfied (other than in cases where such relate solely to the
increase in the value of the Common Stock).


(d)           Discretionary Adjustments Pursuant to
Section 162(m).  Notwithstanding satisfaction or completion of any Qualifying
Performance Criteria, to the extent specified at the time of grant of an Award
to “covered employees” within the meaning of Section 162(m) of the Code, the
number of Shares, Options, SARs or other benefits granted, issued, retainable
and/or vested under an Award on account of satisfaction of such Qualifying
Performance Criteria may be reduced by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.
 
  
                15.        Adjustments upon Changes in Capitalization,
Dissolution, Merger or Asset Sale.


                (a)           Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, (i) the number and kind of
Shares available for issuance under the Plan and/or covered by each outstanding
Award, (ii) the price per Share subject to each such outstanding Award and
(iii) the Share limitations set forth in Section 3 of the Plan, shall be
proportionately adjusted for any increase or decrease in the number or kind of
issued shares resulting from a stock split, reverse stock split, dividend or
other distribution (whether in the form of cash, Shares, other securities or
other property (other than regular, cash dividends)), combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an Award.


(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide at any time for an
Option to be fully vested and exercisable until ten (10) days prior to such
transaction. In addition, the Administrator may provide that any restrictions on
any Award shall lapse prior to the transaction, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed transaction.


(c)           Change in Control.  In the event there is a Change in Control of
the Company, as determined by the Board or a Committee, the Board or Committee
may, in its discretion, (i) provide for the assumption or substitution of, or
adjustment to, each outstanding Award; (ii) accelerate the vesting of Awards and
terminate any restrictions on Awards; and (iii) provide for the cancellation of
Awards for a cash payment to the Participant.
  
16.          Amendment and Termination of the Plan.


(a)           Amendment and Termination.  The Administrator may amend, alter or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the shareholders of the Company in the manner and to the
extent required by Applicable Law. In addition, without limiting the foregoing,
unless approved by the shareholders of the Company, no such amendment shall be
made that would:


i.           increase the maximum number of Shares for which Awards may be
granted under the Plan, other than an increase pursuant to Section 15 of the
Plan;


ii.          reduce the minimum exercise price for Options or SARs granted under
the Plan;


iii.         reduce the exercise price of outstanding Options or SARs; or


iv.         materially expand the class of persons eligible to receive Awards
under the Plan.


(b)           Effect of Amendment or Termination.  No amendment, suspension or
termination of the Plan shall impair the rights of any Award, unless mutually
agreed otherwise between the Participant and the Administrator, which agreement
must be in writing and signed by the Participant and the Company. Termination of
the Plan shall not affect the Administrator's ability to exercise the powers
granted to it hereunder with respect to Awards granted under the Plan prior to
the date of such termination.
 
(c)           Effect of the Plan on Other Arrangements.  Neither the adoption of
the Plan by the Board or a Committee nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or any Committee to adopt such other
incentive arrangements as it or they may deem desirable, including without
limitation, the granting of awards otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.


17.        Designation of Beneficiary.


(a)           An Awardee may file a written designation of a beneficiary who is
to receive the Awardee's rights pursuant to Awardee's Award or the Awardee may
include his or her Awards in an omnibus beneficiary designation for all benefits
under the Plan pursuant to terms and conditions permitted by the Administrator.
To the extent that Awardee has completed a designation of beneficiary while
employed with HP Inc., such beneficiary designation shall remain in effect with
respect to any Award hereunder until changed by the Awardee to the extent
enforceable under Applicable Law.


(b)           Such designation of beneficiary may be changed by the Awardee at
any time by written notice. In the event of the death of an Awardee and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such Awardee's death, the Company shall allow the executor or
administrator of the estate of the Awardee to exercise the Award, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may allow the spouse or one or more dependents
or relatives of the Awardee to exercise the Award to the extent permissible
under Applicable Law.
 
 18.        No Right to Awards or to Employment.


No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee or
Awardee at any time without liability or any claim under the Plan, except as
provided herein or in any Award Agreement entered into hereunder.


19.        Legal Compliance.


Shares shall not be issued pursuant to the exercise of an Option, Stock
Appreciation Right or Stock Award unless the exercise of such Option, Stock
Appreciation Right or Stock Award and the issuance and delivery of such Shares
shall comply with Applicable Laws and shall be further subject to the approval
of counsel for the Company with respect to such compliance.


20.        Inability to Obtain Authority.


To the extent the Company is unable to or the Administrator deems it infeasible
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, the Company shall be relieved of any
liability with respect to the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.


21.        Reservation of Shares.


The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


22.        Notice.


Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.


23.        Governing Law; Interpretation of Plan and Awards.


(a)           This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the substantive laws, but not the choice of law
rules, of the state of Delaware.
  
(b)           In the event that any provision of the Plan or any Award granted
under the Plan is declared to be illegal, invalid or otherwise unenforceable by
a court of competent jurisdiction, such provision shall be reformed, if
possible, to the extent necessary to render it legal, valid and enforceable, or
otherwise deleted, and the remainder of the terms of the Plan and/or Award shall
not be affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.


(c)           The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.


(d)           The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.


(e)           All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion. In the event
the Participant believes that a decision by the Administrator with respect to
such person was arbitrary or capricious, the Participant may request arbitration
with respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator's decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator's decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.


(f)           Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator. The arbitrator shall be selected by the Administrator. The
arbitrator shall be an individual who is an attorney licensed to practice law in
the State of Delaware. Such arbitrator shall be neutral within the meaning of
the Commercial Rules of Dispute Resolution of the American Arbitration
Association; provided, however, that the arbitration shall not be administered
by the American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. The decision of the arbitrator on the issue(s)
presented for arbitration shall be final and conclusive and may be enforced in
any court of competent jurisdiction.


24.        Limitation on Liability.


The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:


(a)           The Non-Issuance of Shares.  The non-issuance or sale of Shares as
to which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company's counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and
  
(b)           Tax Consequences.  Any tax consequence expected, but not realized,
by any Participant, Employee, Awardee or other person due to the receipt,
exercise or settlement of any Option or other Award granted hereunder.


25.        Unfunded Plan.


Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company or the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.



